FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA DEC 1 t 2012
C| k, _ _ - -
coral :;Ft,:;';::::v$ 5:2:1:'~;¥
m
Latonya M. Bradley, ) la

)
Plaintiff, )

) »)

v. ) civil Acri@n N@. 14 1 95 0

)
)
Joluit Castillio, et al. , )
)
Defendants. )

MEl\/IORANDUM OPINION

This matter is before the Court on its review of plaintiff s pro se complaint and
application to proceed informer pauperis. The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter
jurisdiction).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a). Failure to
plead such facts warrants dismissal of the action.

Plaintiff, a District of Columbia resident, sues three individuals in the District. She seeks

$l million in damages but has not stated any facts that implicate the named defendants in any

l

wrongdoing. In any event, the parties’ location in the District defeats a basis for diversity
jurisdiction, and plaintiff’s mere mention of "constitutional tort" and "discrimination," Compl. at
l, does not present a federal question. A separate Order of dismissal accompanies this

l\/Iemorandum Opinion.

»lt\//¢i\

Unlfed States District Judge
Date: November ')/Y , 2012